DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 5/27/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-9, it is noted that each claim depends from claim 6, which provides a choice of the prophylaxis solution comprising at least one of a lubricant, solvent and medicament.  However, each of claims 7-9 then specify a single one of the three options therein.  Accordingly, when either of the other two options from claim 6 are chosen that is not the option recited in claims 7-9, it is unclear how the option in claim 7-9 is incorporated into the claim.  For example, if a lubricant is selected in claim 6, claims 8 and 9 are indefinite as it is unclear how the solvent and medicament would be incorporated into the solution, or whether or not they are even required.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein (US 2014/0014543 A1) in view of Drulias et al (US 5392482).  
Regarding claims 4, 6-7 and 9, Hohlbein discloses a dental polishing cup (see Fig. 14c and citations below) comprising; an outer cup head (22) defining a cylindrical interior volume (e.g. where 27 is inserted into) being hollow and having a base (e.g. where 27 and 28 meet); an abrasive sponge material (27) inside and conforming to the interior volume in that it is exposed on one end and has a base at another end inside the outer cup (see Fig. 14c), the abrasive sponge material comprising melamine foam (see [0034], [0058]-[0059], [0066], [0090]-[0091]); and a prophylaxis solution absorbed within the abrasive sponge (see citations above and [0044]-[0046]); wherein a tooth is capable of being polished by frictional interaction between the abrasive sponge material and the tooth and the base of the cylindrical foam resides attached to the outer cup and the exposed end is capable of engaging the tooth during polishing (capable of being used as such, see citations and Figs above).  Hohlbein further discloses wherein the prophylaxis solution comprises at least one of a lubricant, a solvent and a medicament (see [0044]-[0046]; per claim 6); wherein the lubricant is water (see [0046], per claim 7) and wherein the medicament is potassium nitrate (see [0044], per claim 9).  Hohlbein discloses wherein the outer cup has a base that matches, mates and supports the abrasive sponge (see above), but does not explicitly teach that the base is flat as required. 
Drulias et al, however, teaches a dental cleaning/polishing device (10) comprising a cleaning base (16) which mates with, matches and supports a foam material (34) used to hold and dispense a prophylaxis solution, wherein the foam and base are engaged with each other via a flat base surface (see flat top surface of 16 and matching flat bottom surface of 34, Figs. 2-4 and col 5, lines 24-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the shape of the base of Hohlbein, to include Drulias’ teachings of providing a flat mating base surface between the base and the absorbent material, as such modification would merely involve a change of shape of known components of the device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04).  
Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein in view of Drulias et al, in view of Mao et al (US 2016/0135657 A1), according to an alternate interpretation.
Regarding claims 6 and 8, Hohlbein/Drulias, as combined above and according to an alternate interpretation, does not explicitly teach wherein the prophylaxis solution comprises a solvent from those recited in claim 8 as required.  
Mao et al, however, teaches a porous dental cleaning device with a dental cleaning agent retained in the porous device, wherein the agent can include the solvent sodium lauryl sulfate (see abstract and [0126]-[0139]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the prophylaxis solution of Hohlbein/Drulias, as combined above, to include Mao’s use of sodium lauryl sulfate as a solvent, as such modification would make use of an old and well known component of dentifrices, to allow adjustment of the surface tension, viscosity, foaming and/or other physical properties of the dentifrice to be varied and/or optimized as desired.  The Examiner additionally notes that Hohlbein contemplates such a modification (see citations above).  
Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 7934284 teaches a similar prophy device with a polishing material inside a cup.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772